     Case: 1:20-cv-03355 Document #: 22 Filed: 08/21/20 Page 1 of 1 PageID #:190

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Vivek Shah
                                       Plaintiff,
v.                                                        Case No.: 1:20−cv−03355
                                                          Honorable Gary Feinerman
JPMorgan Chase Bank, N.A.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 21, 2020:


        MINUTE entry before the Honorable Gary Feinerman: Motion to seal [19] is
granted. Defendant may file under seal the designated exhibits, so long as it publicly files
a redacted copy of those exhibits. Motion to dismiss [18] is entered and continued.
Plaintiff shall respond to the motion by 9/17/2020; Defendant shall reply by 10/1/2020.
The status hearing set for 9/17/2020 [16] is stricken and re−set for 10/6/2020 at 9:15 a.m.
The parties shall file an initial joint status report by 9/30/2020. Attorneys/Parties should
appear for the hearing by calling the Toll−Free Number: (877) 336−1828, Access Code:
4082461. Members of the public and media will be able to call in to listen to this hearing
(use toll free number). Please, please be sure to keep your phone on mute when you are
not speaking. Persons granted remote access to proceedings are reminded of the general
prohibition against photographing, recording, and rebroadcasting of court proceedings.
Violation of these prohibitions may result in sanctions, including removal of court issued
media credentials, restricted entry to future hearings, denial of entry to future hearings, or
any other sanctions deemed necessary by the Court. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
